United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS        December 9, 2003
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                            No. 03-40686
                        Conference Calendar


HARRY FRED SCOTT; ET AL.,

                                    Plaintiffs,

HARRY FRED SCOTT,

                                    Plaintiff-Appellant,

versus

ROBERT GOODWIN,

                                    Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                        USDC No. 9:03-CV-19
                       --------------------

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     The appellants move this court to review the record in other

civil rights cases filed by Harry Fred Scott; for an evaluation

of Harry Fred Scott’s mental and physical competency; for a

finding that Harry Fred Scott had a Sixth Amendment right to

counsel during a 1993 civil trial; and for appointment of



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             O R D E R
                           No. 03-40686
                                -2-

appellate counsel; and for various forms of extraordinary relief.

All of the foregoing motions are DENIED.

     The appellants do not challenge the district court’s

determination that there is no federal subject matter

jurisdiction because defendant Robert Goodwin is not a state

actor within the meaning of 42 U.S.C. § 1983.   Thus, they have

abandoned the only issue that is properly before this court.

Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993); FED. R. APP.

P. 28(a)(9).

     The appeal is frivolous and it is DISMISSED as such.     See

Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983); 5TH CIR.

R. 42.2.   The appellants are WARNED that sanctions will be

imposed if they file frivolous appeals in the future.

     ALL MOTIONS DENIED; APPEAL DISMISSED; SANCTION WARNING

ISSUED.